DETAILED ACTION
This office action is a response to an application filed on 12/06/2019, in which clams 1- 20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s)  are: “an acquisition section (claim 1, line 2)”, “a control section (claim 1, line 4)”, “the control section (claim 2, lines 2 and 5 )”, “the control section (claim 7, line 2)”, “the control section (claim 8, line 2)”, “the control section (claim 9, line 2)”, “the control section (claim 10, line 2)”, “the control section (claim 11, line 2)”, “the control section (claim 12, line 2)”, “the control section (claim 13, line 2)”, “the control section (claim 14, line 2)”, “the acquisition section (claim 15, line 2)”, “the acquisition section (claim 16, line 2)”, “the acquisition section (claim 17, line 2)”,  and “the acquisition section (claim 18, line 2)”.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 1-18,
Claim elements “an acquisition section (claim 1, line 2)”, “a control section (claim 1, line 4)”, “the control section (claim 2, lines 2 and 5 )”, “the control 
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Note: The Examiner suggests amending appropriate structures overcome the rejection".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter. 
In reference to claim 20,
Claims 20 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. The limitation “A computer program for causing a computer to perform" in the said claim is encompassing non-statutory medium. The broadest reasonable interpretation of the claims covers software per se, thus the claim is rejected under 35 USC 101 as covering non-statutory subject matter. 
A claim drawn to “A computer program for causing a computer to perform" covers transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory computer readable storage medium stored ina memory causing a computer to perform" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 and 17-19 are rejected under 35 U.S.C 102 (a) (1) as being anticipated by applicant admitted prior art Benjebbour et al. (hereinafter, “Benjebbour”; 20160219529).
In reference to claim 1, 
Benjebbour teaches a communication apparatus (a user terminal, paragraph 34); comprising: an acquisition section (fig. 12, element 2044, an acquisition section, paragraph 124); configured to acquire information (acquires, paragraph 124); from an apparatus (base station, paragraph 34); in wireless communication (paragraphs 27-28 is read as performing wireless communication); and 
a control section (fig. 12, element 2045, control method configuration section, paragraph 120);configured to select (configures (switches between), paragraph 125); either orthogonal multiple access communication(OMA, paragraph 125); or non-orthogonal multiple access communication (NOMA, paragraph 125); for communication(paragraphs 27-28 is read as  performing wireless communication); with the apparatus (radio base station 10); on a switching rules provided from the base station, paragraph 125). 
In reference to claim 2, 
Benjebbour teaches wherein the control section (fig. 12, element 2045, control method configuration section, paragraph 120); selects (configures (switches between), paragraph 125); either orthogonal multiple access communication (OMA, paragraph 125); or non-orthogonal multiple access communication on a basis of control information (NOMA, paragraph 125); acquired (acquires, paragraph 124); by the control section (fig. 12, element 2045, control method configuration section, paragraph 120), the control information (switching information, paragraph 125); explicitly designating (switching information is “0”, switching information is “1”, paragraph 125) either orthogonal multiple access communication (OMA, paragraph 125); or non-orthogonal multiple access communication (NOMA, paragraph 125). 
In reference to claim 7, 
Benjebbour teaches wherein the control section (fig. 12, element 2045, control method configuration section, paragraph 120); selects (configures (switches between), paragraph 125); either orthogonal multiple access communication (OMA, paragraph 125); or non-orthogonal multiple access communication (NOMA, paragraph 125); on a basis of non-control information (switching information, paragraph 125); acquired (acquires, paragraph 124);by the acquisition section (fig. 12, element 2044, an acquisition section, paragraph 124), the non-control information (switching information, paragraph 125); not explicitly configuring switching information “1” or “0” for power control method as explained in paragraph 125 is interpreted as switching information does not explicitly designate OMA or NOMA communication). 
In reference to claim 17, 
Benjebbour teaches wherein the information (switching information, paragraph 125); acquired (acquires, paragraph 124); by the acquisition section (acquisition section, paragraph 124); includes information for switching from non-orthogonal multiple access communication (switching information “1”, paragraph 125); to orthogonal multiple access communication (switching information “0”, paragraph 125), the information (switching information, paragraph 125); being transmitted (acquires, paragraph 124); in a case where the apparatus (radio base station, paragraph 124); is unable to receive data by non-orthogonal multiple access communication (deciding NOMA or OMA based on channel state measurement, paragraph 108 ). 
In reference to claim 18, 
Benjebbour teaches wherein the information (switching information, paragraph 125); acquired (acquire, paragraph 124); by the acquisition section (acquisition section, paragraph 124); indicates whether non-orthogonal multiple access communication is supported (switching information “1”, paragraph 125). 
In reference to claim 19, 
Benjebbour teaches a communication method comprising: causing a processor (fig. 12, element 2045, control method configuration section, paragraph 120); to this limitation is identical to claim 1,therefore, it is rejected as claim 1); and causing the processor (fig. 12, element 2045, control method configuration section, paragraph 120); to select either orthogonal multiple access communication or non-orthogonal multiple access communication for communication with the apparatus on a basis of the acquired information (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C 103 (a) as being patentable over applicant admitted prior art Benjebbour et al. (hereinafter, “Benjebbour”; 20160219529) in view of Kumar et al. (hereinafter, “Kumar”; 20190029031).

In reference to claim 3, 
Benjebbour does not teach explicitly about the apparatus of claim 3.
Kumar teaches wherein the control information (Initial explicit signaling, paragraph 44); is conveyed by means of system information (one or more system information blocks (SIB), paragraph 44). 
 modify Benjebbour to use a control information that is conveyed by means of system information as taught by Kumar because it would provide employing a multiple access schemes with a focus on small packet enhancement for optimizing uplink transmission of small data packets while providing benefits in terms of user multiplexing, latency reduction and downlink/uplink control overhead reduction. 

Claims 4 and 20 are rejected under 35 U.S.C 103 (a) as being unpatentable over applicant admitted prior art Benjebbour et al. (hereinafter, “Benjebbour”; 20160219529) in view of Chatterjee et al. (hereinafter, “Chatterjee”; 20190182824).
In reference to claim 4, 
Benjebbour does not teach explicitly about the apparatus of claim 4.
Chatterjee teaches wherein the control information (DCI, paragraph 18) is conveyed by means of RRC signaling (dedicated RRC signaling, paragraph 18).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Benjebbour to use a control information that is conveyed by means of RRC signaling as taught by Chatterjee because it would provide an enhanced coverage support for MTC user equipment by means of allowing multiple feedback transmission. 
In reference to claim 20, 
Benjebbour teaches acquisition of information from an apparatus in wireless communication; and selection of either orthogonal multiple access these limitations are identical to claim 1, therefore, they are rejected as claim 1).
Benjebbour does not teach explicitly about using a computer program for causing a computer to perform. 
Chatterjee teaches a computer program (one or more software, paragraph 35); for causing a computer to perform (implemented by one or more software, paragraph 35):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Benjebbour to use a software for implementing functionalities as taught by Chatterjee because it would provide an enhanced coverage support for MTC user equipment by means of allowing multiple feedback transmission. 

Claims 5 is rejected under 35 U.S.C 103 (a) as being unpatentable over applicant admitted prior art Benjebbour et al. (hereinafter, “Benjebbour”; 20160219529) in view of Aris Papasakellariou (hereinafter, “Papasakellariou”; 20170273056).

In reference to claim 5, 
Benjebbour does not teach explicitly about the apparatus of claim 5.
Papasakellariou teaches wherein the control information (UE-common DCI format, paragraph 234); is conveyed by means (UE detects, paragraph 234); of a physical downlink control channel (PDCCH order, paragraph 234). 
 modify Benjebbour to use a PDCCH a communicating a control signal as taught by Papasakellariou because it would allow fulfilling the increased demand or wireless communication by using a DCI format procedure for scheduling transmission, reception of data and control channel as well as random access channel.
Claim 9 is rejected under 35 U.S.C 103 (a) as being unpatentable over applicant admitted prior art Benjebbour et al. (hereinafter, “Benjebbour”; 20160219529) in view of Kwon et al., provision application number 62/138,892. For citation purpose the examiner used US publication 20180124684, (hereinafter, “Kwon”). Both US 20180124684 and provisional 62/138892 versions describe same innovation. The provisional application has the filing date of Mar/26/2015, which qualifies as prior art under 102 (a) or 103 (a). 

In reference to claim 9, 
Benjebbour does not teach explicitly about the apparatus of claim 9.
Kwon teaches wherein the control section (fig. 2, element 206, processing circuitry, paragraph 23); selects (predefined and/or configured, paragraph 37); either orthogonal multiple access communication (OMA, paragraph 37); or non-orthogonal multiple access communication (NOMA, paragraph 37); in accordance  (assigned to the UE, paragraph 37);with the position of a resource (time-frequency allocation, paragraph 37); allocated (assigned to the UE, paragraph 37);by the apparatus (eNB, paragraph 37). 
 modify Benjebbour to allocate position of resources for NOMA or OMA by an eNB as taught by Kwon because it would allow providing a downward-compatible 3GPP 5G multiple access scheme that provides relatively high capacity, low latency, and low control overhead while taking into account receiver complexity. 
Allowable Subject Matter
Claims 6 and 10-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
9319211………………………..paragraphs 124 and 129.
20170238311…………………..paragraphs 78, 123, and 139.
20160095093………………….paragraph 114.
20180063820………………..paragraphs 39, 78, 127 and 147.
20190090218……………….paragraphs 189, 312, 328, 334-335, 408, 416 and 418-419.
20140378114………………….paragraphs 77, 83-86, 91-93, 97-98, 101, 106-107, 114-115, 119, 121, 124, 129, 131, 133, 145 and 167.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        



/DIANE L LO/Primary Examiner, Art Unit 2466